   Case 1:18-cv-01302-TCB Document 5 Filed 10/18/18 Page 1 of 2 PageID# 31



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION
______________________________________
                                         )
JACOBS ENGINEERING GROUP INC. and )
BLUE CANOPY GROUP LLC,                   )
                                         )
                  Plaintiffs-Claimaints,             1:18-cv-1302
                                         ) Civ. No. _____________
      v.                                 )
                                         )
CAPEFIRST FUNDING, LLC;                  )
INVESTOR RECOVERY TRUST                  )
CAPEFIRST ADVISORS, LLC, TRUSTEE; )
CAPEFIRST ADVISORS, LLC;                 )
WESTFIELDS HOLDINGS, LLC;                )
TUCKER NONG & ASSOCIATES, PLLC;          )
ARES CAPITAL CORPORATION;                )
UNITED STATES;                           )
                                         )
and                                      )
                                         )
PARTIES UNKNOWN CLAIMING ANY             )
RIGHT OR INTEREST IN THE PROPERTY )
THAT IS THE SUBJECT OF THIS ACTION, )
                                         )
                          Defendants.    )
______________________________________ )

    MOTION BY INTERPLEADER PLAINTIFFS FOR AN ORDER AUTHORIZING
             RECEIPT OF FUNDS TO THE COURT’S REGISTRY

       Plaintiffs-Claimants Jacobs Engineering Group Inc. and Blue Canopy Group LLC

respectfully move, pursuant to Rule 67 of the Federal Rules of Civil Procedure and Local Civil

Rule 67, for an order authorizing Plaintiffs-Claimants to deposit, and the Clerk of the Court to

receive, $1,933,500.00 million into an interest-bearing account, i.e., the Court Registry

Investment System (CRIS), which is administered by the Administrative Office of the United

States Courts under 28 U.S.C. § 2045, and meets the IRS definition of a Disputed Ownership

Fund (DOF) under 28 U.S.C. § 1335.
    Case 1:18-cv-01302-TCB Document 5 Filed 10/18/18 Page 2 of 2 PageID# 32



       Plaintiff-Claimants have simultaneously filed a Complaint for Interpleader and

Declaratory Relief with this Court, see id. § 2361, along with a Memorandum of Points and

Authorities in Support of this Motion.




Dated: October 18, 2018                     Respectfully submitted,

                                            /s/ Thomas Shakow
                                            Thomas Shakow, Esq. (Va. Bar. No. 70291)
                                            Paul Rauser, Esq. (pro hac vice pending)
                                            Kimberly Wehle, Esq. (pro hac vice pending)
                                            Serine Consolino, Esq. (pro hac vice pending)
                                            AEGIS LAW GROUP LLP
                                            801 Pennsylvania Avenue, NW
                                            Suite 704
                                            Washington, D.C. 20004
                                            (202) 737-3375
                                            tshakow@aegislawgroup.com

                                            Counsel for Interpleader Plaintiffs-Claimants




                                             2
